
	

113 S2555 IS: To require a report on military assistance to Ukraine.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2555
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Ms. Ayotte (for herself, Mr. Cruz, Mr. Donnelly, Mr. Cornyn, Mr. Rubio, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require a report on military assistance to Ukraine.
	
	
		1.
			Sense of Congress regarding military assistance to UkraineConsistent with United States national security interests and current law, it is the sense of
			 Congress that the President, working with NATO allies, should as
			 quickly as possible provide the armed forces of Ukraine with appropriate
			 non-lethal military assistance and military training support requested by
			 the Government of Ukraine.2.Report on military assistance to Ukraine(a)Report requiredNot later than 30 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the Secretary of Defense shall conduct an assessment and submit to the
			 congressional defense committees a report related to military assistance
			 to
			 Ukraine.(b)ElementsAt a minimum, the report required under subsection (a) should provide a detailed explanation of the
			 following matters:(1)Military equipment, supplies, and defense services, including type, quantity, and prioritization of
			 such items, requested by the Government of Ukraine.(2)Military equipment, supplies, and defense services, including type, quantity, and actual or
			 estimated delivery date, that the United States Government has provided,
			 is currently providing, and plans to provide to the Government of Ukraine.(3)An assessment of what United States military assistance to the Government of Ukraine, including
			 type and quantity, would most effectively improve the military readiness
			 and capabilities of the Ukrainian military.(4)An assessment of the need for, appropriateness of, and force protection concerns of any United
			 States military advisors that may be made available to the armed forces of
			 Ukraine.(5)Military training requested by the Government of Ukraine.(6)Military training the United States Government has conducted with Ukraine in the previous six
			 months.(7)Military training the United States Government plans to conduct with the Government of Ukraine in
			 the next year.(8)An assessment of the military assistance, including equipment, supplies, and weaponry, provided by
			 the Government of the	Russian Federation to irregular forces in Ukraine
			 since February 22, 2014.(c)SunsetThe requirements in this section shall terminate on January 31, 2017.
			(d)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code.
